RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                       File Name: 07a0087p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                         X
                                                          -
 BOARD OF EDUCATION OF FAYETTE COUNTY,

                                    Plaintiff-Appellee, -
 KENTUCKY,
                                                          -
                                                          -
                                                              No. 06-5534

                                                          ,
            v.                                             >
                                                          -
                                                          -
                                                          -
 L.M., as legal guardian of T.D., a minor; L.M., on

                               Defendants-Appellants. -
 her own behalf; and T.D., by his legal guardian,

                                                          -
                                                         N
                          Appeal from the United States District Court
                       for the Eastern District of Kentucky at Lexington.
                      No. 04-00266—Jennifer B. Coffman, District Judge.
                                    Argued: February 2, 2007
                               Decided and Filed: March 2, 2007
                    Before: MARTIN, COLE, and GILMAN, Circuit Judges.
                                       _________________
                                           COUNSEL
ARGUED: Marie Allison, ASSISTANT PUBLIC ADVOCATE, Lexington, Kentucky, for
Appellants. Robert L. Chenoweth, CHENOWETH LAW OFFICE, Frankfort, Kentucky, for
Appellee. ON BRIEF: Marie Allison, ASSISTANT PUBLIC ADVOCATE, Lexington, Kentucky,
for Appellants. Robert L. Chenoweth, CHENOWETH LAW OFFICE, Frankfort, Kentucky, for
Appellee.
                                       _________________
                                           OPINION
                                       _________________
        RONALD LEE GILMAN, Circuit Judge. This appeal is brought by a child with a disability
within the meaning of the Individuals with Disabilities Education Act (IDEA). For the reasons set
forth below, we AFFIRM the judgment of the district court insofar as it upheld the hearing officer’s
determination regarding the extent of the School District’s violation of the IDEA, but REVERSE
the court’s affirmation of the compensatory-education award and REMAND the case with
instructions to have the appropriate administrative body craft a remedy that complies with the IDEA.




                                                 1
No. 06-5534           Bd. of Educ. of Fayette County, Kentucky v. L.M., et al.               Page 2


                                      I.   BACKGROUND
        T.D., a minor child, attended preschool and elementary school through the fourth grade under
the jurisdiction of the Board of Education of Fayette County, Kentucky (the School District). He
exhibited behavioral and academic problems beginning in kindergarten, but was not identified by
the School District as a child with a disability within the meaning of the IDEA until May of 2003,
just prior to the conclusion of T.D.’s fourth-grade school year. L.M., the child’s legal guardian,
requested a due process hearing pursuant to the IDEA, which was held by an impartial hearing
officer in January of 2004. The hearing officer found that the child was denied a free appropriate
public education (FAPE) for his third- and fourth-grade school years (2001-2002 and 2002-2003)
due to the School District’s failure to refer T.D. for special education after his second-grade year.
To remedy this denial, the hearing officer awarded T.D. a compensatory-education package that
included 125 hours of specified one-on-one instruction in reading and language skills.
        The Exceptional Children’s Appeals Board (Appeals Board) affirmed the hearing officer’s
finding that the child was denied a FAPE for the two years in question, but reversed the hearing
officer’s award of 125 hours of compensatory education in favor of a more fluid determination of
appropriate compensatory education to be prepared by the child’s Admissions and Release
Committee (Committee). In Kentucky, this Committee is the equivalent of a student’s
Individualized Education Program (IEP) team under the IDEA.
        T.D. was born in February of 1993 and attended elementary school in Fayette County from
1998 through 2003. He was referred for evaluation as a student with possible disabilities under the
IDEA in January of 2003, during his fourth-grade school year. The School District conducted a
comprehensive evaluation of T.D. shortly thereafter, and the Committee met on May 5, 2003 to
review and act on the results of that evaluation. Among other things, the Committee determined that
T.D. had been medically diagnosed with attention deficit hyperactivity disorder (ADHD) and that
he also met the IDEA eligibility requirements for a reading disability.
        The School District does not dispute T.D.’s eligibility under the IDEA. T.D. and his
guardian, however, argued before the hearing officer that the School District should have referred
T.D. for a disability evaluation under the IDEA’s “child-find procedures” as early as kindergarten.
Report cards from the first two grading periods of T.D.’s kindergarten year showed that T.D.
struggled with behavioral and social skills, beginning language skills, and math. But by the end of
T.D.’s kindergarten year, he was meeting expectations in all academic areas, even though he still
exhibited behavioral problems. T.D.’s behavioral problems continued for the next three years, and
he began experiencing severe academic problems as well. For example, his standardized test scores
at the end of the second grade indicated that T.D. was reading “far below grade level” and was
considered “at risk.” His second-grade teacher requested assistance from a reading specialist and
the school’s psychologist, and discussed the possibility of a reading disability with the principal.
The teacher did not, however, refer T.D. for a formal evaluation under the IDEA.
        After T.D. completed the third grade, he was still reading far below grade level. The third-
grade teacher recommended that T.D. repeat that grade. His guardian objected, however, and he was
promoted to fourth grade. But T.D. attended summer school between the third and fourth grades
under the School District’s Extended School Services program.
       In September of 2002, T.D.’s guardian notified the school that T.D. had been medically
diagnosed with ADHD. The school principal then referred T.D. for an IDEA evaluation in
November of that year. In February of 2003, the Committee determined that the referral was
appropriate and warranted a full evaluation, which was completed in April of 2003. The Committee
reviewed T.D.’s evaluation and met on May 5, 2003 to devise a plan of action. At the meeting, the
Committee determined that T.D. met the eligibility requirements for special education due to several
No. 06-5534           Bd. of Educ. of Fayette County, Kentucky v. L.M., et al.                  Page 3


disabilities, including his ADHD. The Committee held several meetings during May of 2003 to
develop T.D.’s IEP. T.D.’s guardian, unhappy with the IEP as well as the timing of T.D.’s referral
for special education, requested a due process hearing pursuant to the IDEA. The hearing officer
conducted hearings throughout the fall of 2003 and rendered a written decision on January 30, 2004.
        In her decision, the hearing officer concluded that the School District’s failure to refer T.D.
for a special-education evaluation in the second grade deprived him of a FAPE in the third and
fourth grades: “This failure resulted in a loss of educational opportunity and constituted a denial
of a FAPE.” The hearing officer further concluded that the School District’s failure to provide
individualized Extended School Year (ESY) instruction during the summer of 2003 also constituted
the denial of a FAPE. To remedy these violations, the hearing officer awarded T.D. 125 hours of
compensatory education, consisting of one-on-one instruction in reading and language skills, as well
as an “additional number of hours equal to the number of hours that [T.D.] would have been eligible
for ESY, had the [Committee] considered and determined the need for ESY services in the Summer
of 2003.” Moreover, the hearing officer ordered the School District to invite T.D.’s private
psychologist to the Committee meeting and to pay for the psychologist’s attendance.
        The School District appealed to the Appeals Board, which agreed with the hearing officer’s
factual findings but altered the remedy. Instead of requiring a certain number of hours of
compensatory education, the Appeals Board “ordered T.D.’s [Committee] to prepare and carry out
a plan for providing T.D. with compensatory education services and to meet as required to review
and modify the plan, not less than once every twelve months, until the [Committee] determines that
the award is fulfilled.”
         Unhappy with the Appeals Board’s decision, the School District filed an action in federal
district court, challenging the following two determinations made by the hearing officer and
affirmed by the Appeals Board: (1) that T.D. was entitled to ESY instruction for the summer of
2003, and (2) that the School District pay for T.D.’s private psychologist to attend the Committee
meeting. T.D. and his guardian asserted 11 counterclaims, 2 of which are the sole issues now on
appeal: (1) that the School District denied a FAPE to T.D. during the 1999-2000 and 2000-2001
school years—T.D.’s first- and second-grade years, respectively—as well as during the summer of
2002, and (2) that the limited nature of the compensatory-education award with respect to the 2001-
2002 and 2002-2003 school years and the summer of 2003 denied T.D. meaningful relief. The
district court affirmed the Appeals Board’s decision in its entirety. T.D. and his guardian timely
appealed.
                                          II.   ANALYSIS
A.      Standard of review
         In a lawsuit brought to challenge an IDEA administrative finding, the district court “(i) shall
receive the records of the administrative proceedings; (ii) shall hear additional evidence at the
request of a party; and (iii) basing its decision on the preponderance of the evidence, shall grant such
relief as the court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C). “The Supreme Court has
construed this provision to mean that an initial reviewing court should make an independent decision
based on the preponderance of the evidence but also should give ‘due weight’ to the determinations
made during the state administrative process.” Deal v. Hamilton County Bd. of Educ., 392 F.3d 840,
849 (6th Cir. 2004) (quoting Bd. of Educ. v. Rowley, 458 U.S. 176, 206 (1982)).
       A district court thus reviews IDEA cases under a modified de novo standard, meaning that
it may set aside administrative findings in an IDEA case “only if the evidence before the court is
more likely than not to preclude the administrative decision from being justified based on the
agency’s presumed educational expertise, a fair estimate of the worth of the testimony, or both.”
No. 06-5534           Bd. of Educ. of Fayette County, Kentucky v. L.M., et al.                   Page 4


Berger v. Medina City Sch. Dist., 348 F.3d 513, 519 (6th Cir. 2003) (citation and quotation marks
omitted). More weight “is due to an agency’s determinations on matters for which educational
expertise is relevant.” Deal, 392 F.3d at 849.
        On appeal, we will reverse the district court’s findings of fact only if they are clearly
erroneous. Id. at 850. The district court’s conclusions of law, however, are reviewed de novo. Id.
Finally, “[m]ixed questions of law and fact, including the question of whether a child was denied
a FAPE, are reviewed de novo,” although the panel should accord “due deference to the state
administrative hearing officer’s decision.” Id.
B.      Timing of referral for IDEA eligibility
         T.D. and his guardian first argue that the district court and the Appeals Board erred by failing
to find that T.D. was denied a FAPE during the 1999-2000 and the 2000-2001 school years—his
first and second grades. They also assert that T.D. was entitled to ESY instruction during the
summer of 2002. The hearing officer found that the School District should have referred T.D. for
evaluation in the second grade, and that the failure to do so resulted in the denial of a FAPE for only
his third- and fourth-grade years. This finding was affirmed by both the Appeals Board and the
district court.
        The IDEA imposes a “child-find” requirement on the states: their schools must have policies
and procedures in place to identify, locate, and evaluate children with disabilities who need special
education and related services. 34 C.F.R. § 300.111(a)(1). Even children who are only suspected
of having a disability, although they are progressing from grade to grade, are protected by this
requirement. 34 C.F.R. § 300.111(c). T.D. and his guardian argue that the School District’s failure
to evaluate T.D. as early as kindergarten constituted a procedural violation of the IDEA child-find
requirement that resulted in substantive harm to T.D.
        A school district may be held liable for procedural violations of the IDEA that cause
substantive harm to the student. Metro. Bd. of Pub. Ed. v. Guest, 193 F.3d 457, 464 (6th Cir. 1999).
What a claimant must show to establish a procedural violation is a matter of first impression in this
circuit. We now adopt the standard first articulated in Clay T. v. Walton County Sch. Dist., 952 F.
Supp. 817, 823 (M.D. Ga. 1997), which provides that the claimant “must show that school officials
overlooked clear signs of disability and were negligent in failing to order testing, or that there was
no rational justification for not deciding to evaluate.” This standard was also adopted by the district
court below.
        1.      First- and second-grade FAPE claim
         The district court affirmed the Appeals Board’s finding that the appropriate time for a
referral was at the end of T.D.’s second-grade school year. It reasoned that “[i]t is difficult to assess
whether a very young child is disabled or merely developing at a rate different from his peers, and
the educational experts involved all seem to indicate that a hasty referral for special education can
be damaging to a child.” On appeal, T.D. and his guardian offer an exhaustive review of T.D.’s
educational and behavioral problems in support of their contention that the School District ignored
“clear signs” of his ADHD and reading disability as early as kindergarten. None of this evidence,
however, is new information that the hearing officer did not already consider, nor does any of it
show why the hearing officer’s factual findings are clearly erroneous. An educational expert
testified that T.D.’s performance in kindergarten should not have caused teachers to “jump to
conclusions.” The hearing officer, and later the Appeals Board, also gave due weight to expert
testimony concluding that “the nature of ungraded primary school recognizes the progress of very
young students is not uniform.”
No. 06-5534           Bd. of Educ. of Fayette County, Kentucky v. L.M., et al.                 Page 5


        As the hearing officer noted, virtually all of the witnesses who testified at the due process
hearing, including T.D.’s own expert, stated that T.D.’s difficulties would not necessarily indicate
a disability or a need for special education, and that it would be inappropriate to rush to identify a
child that young as disabled. School personnel similarly testified that T.D.’s behavioral and learning
problems were not atypical of immature young boys.
        The School District did not ignore T.D.’s early problems. It took appropriate action by
implementing specialized reading instruction, Reading Recovery Program participation, and
behavior-management strategies. Under the IDEA, the School District was required to provide a
basic floor of educational opportunity consisting “of access to specialized instruction and related
services which are individually designed to provide educational benefit to the handicapped child.”
Rowley, 458 U.S. at 201. There is no additional requirement, however, “that the services so
provided be sufficient to maximize each child’s potential commensurate with the opportunity
provided other children.” Id. at 198 (citation and quotation marks omitted) (emphasis added). The
School District provided additional services designed to aid T.D. in catching up to his peers in
kindergarten and first grade, even though at that point he was not identified as being disabled within
the meaning of the IDEA.
       We agree with the district court that these services provided a basic floor of educational
opportunity through T.D.’s second-grade school year. The interventions in kindergarten and first
grade were moderately successful, at least during those years. By the end of kindergarten, for
example, T.D. was meeting expectations in all academic areas. T.D. did not start to fall significantly
below grade level until the middle of his second-grade year. No teacher suggested that he repeat a
school year until after the third grade. In short, nothing in the record compels the conclusion that
the School District either overlooked clear signs of disability before T.D. entered second grade or
had no rational justification for failing to evaluate him prior to that time. See Clay, 952 F. Supp. at
823.
       2.      ESY instruction during the summer of 2002
        T.D. and his guardian also contend that T.D. was entitled to ESY instruction during the
summer of 2002, following his third-grade year. In lieu of ESY, T.D. received summer school
instruction through the School District’s Extended School Services program. Extended School
Services are available to students with or without disabilities. There is no evidence in the record
regarding the nature of the instruction provided to T.D. that summer.
         Under the IDEA, schools are required to provide Extended School Services as necessary in
order to provide a child with a FAPE. 34 C.F.R. § 300.106(a). A school must provide these
services, however, only if the child’s IEP team determines that such services are necessary “for the
provision of FAPE to the child.” Id. But a claimant seeking an ESY must satisfy an even stricter
test, because “providing an ESY is the exception and not the rule under the regulatory scheme.”
Cordrey v. Euckert, 917 F.2d 1460, 1473 (6th Cir. 1990). This court has held that the burden is on
the claimant proposing an ESY to demonstrate, in a particularized manner relating to the individual
child, that an ESY is necessary to avoid regression so severe that the child would not be able to catch
up during the following school year. Id. “If the child benefits meaningfully within his potential
from instruction under a proper IEP over a regular school year, then ESY service may not be
required under the Act unless the benefits accrued to the child during the regular school year will
be significantly jeopardized if he is not provided an ESY.” Id. (brackets and quotation marks
omitted). A claimant must show, in other words, that “an ESY is necessary to permit the child to
benefit from his instruction.” See id. (brackets and quotation marks omitted). Claimants can rely
on expert opinion testimony to make this showing and are not required to present empirical proof
of actual prior regression. Id. at 1471-72.
No. 06-5534           Bd. of Educ. of Fayette County, Kentucky v. L.M., et al.                Page 6


        T.D. and his guardian have offered no evidence that the Extended School Services T.D.
received in the summer of 2002 were in any way inappropriate or insufficient to meet his needs.
They instead make a conclusory statement that the record “clearly establishes” that T.D. was in need
of specialized ESY instruction during that summer. T.D. and his guardian also argue that because
the hearing officer found that there was evidence of regression entitling T.D. to ESY instruction for
the summer of 2003 (and that evidence of regression was cumulative from kindergarten on), ipso
facto he was also entitled to ESY instruction during the summer of 2002. We reject this argument
as inappropriate bootstrapping.
        In any event, as noted by the district court, because T.D. has already received an award of
compensatory education, a further award “based on the School District’s failure to identify T.D. as
a child with a disability after T.D.’s second-grade year would be premature at this point.” T.D. and
his guardian have failed to demonstrate that T.D. needed ESY instruction (instead of the Extended
School Services that he did receive) during the summer of 2002 in order to benefit from the
instruction provided to him during the previous school year. The hearing officer found that T.D.’s
regression was cumulative from kindergarten on, but did not find that the regression during the
summer of 2002 was severe enough to warrant the award of an ESY. T.D. and his guardian have
offered no evidence in support of their claim to the contrary. Because T.D. and his guardian have
not met their burden of showing why the exceptional remedy of ESY instruction was necessary, we
will not disturb the district court’s ruling on this ground.
C.     Procedure for determining a compensatory-education award
       In fashioning a remedy for the School District’s denial of a FAPE for T.D.’s third- and
fourth-grade school years, as well as for the summer following his fourth-grade year, the Appeals
Board ordered T.D.’s Committee to prepare a plan for providing compensatory education to the
student. The Appeals Board also ordered the Committee to meet periodically, not less than once
every 12 months, to review and modify the plan until the Committee determines that the
compensatory-education award had been fulfilled.
        On appeal, T.D. and his guardian argue that this remedy is “vague, unenforceable,” and
“allows the school district to determine the remedy for its wrongdoing.” They instead seek hour-
for-hour compensation for each hour of the school day for the four years that T.D. was allegedly
denied a FAPE (1,050 hours per year), plus hour-for-hour compensation for the alleged denial of
specialized ESY instruction during the summers of 2002 and 2003 (325 hours per summer).
Because we agree with the district court that T.D. was denied a FAPE for two years plus one
summer, an hour-for-hour award would equal 2,425 hours (1,050 hours per year for two years plus
325 hours for the summer of 2003).
         An award of compensatory education is an equitable remedy that a court can grant as it finds
appropriate. 20 U.S.C. § 1415(i)(2)(C)(iii); see also Park ex rel. Park v. Anaheim Union High Sch.
Dist., 464 F.3d 1025, 1034 (9th Cir. 2006) (“The courts have discretion on how to craft the relief
and there is no obligation to provide a day-for-day compensation for time missed.”) (citation and
quotation marks omitted). We review the award granted by the Appeals Board and affirmed by the
district court under an abuse-of-discretion standard. See Park, 464 F.3d at 1033.
       The Appeals Board awarded compensatory-education services that it deemed sufficient to
remedy the denial of a FAPE to T.D. for two years—covering his third and fourth grades—plus an
additional award of time to cover the ESY instruction that he was entitled to but denied during the
summer of 2003. Instead of ordering a specific number of hours as the hearing officer had done,
however, the Appeals Board left it to T.D.’s Committee to determine the particular services
necessary to remedy the denial of his FAPE. The Appeals Board reasoned that the total number of
hours awarded was less important than “the amount of extra services that [T.D.] will receive in a
No. 06-5534           Bd. of Educ. of Fayette County, Kentucky v. L.M., et al.                   Page 7


specific week, or over school breaks and the form of such services.” In affirming the award, the
district court described the plan as “innovative and likely to be more tailored to T.D.’s needs than
an award of a particular number of hours predetermined without benefit of observing T.D.’s
progression.”
        We agree with the district court and the Appeals Board that a flexible approach, rather than
a rote hour-by-hour compensation award, is more likely to address T.D.’s educational problems
successfully. See Reid ex rel. Reid v. Dist. of Columbia, 401 F.3d 516, 524 (D.C. Cir. 2005)
(rejecting an hour-for-hour compensatory-education award in favor of a more flexible approach
because some students may need only “short, intensive compensatory programs” while others may
need extended programs that would exceed “hour-for-hour replacement of time spent without
FAPE”). An appropriate award of compensatory education is “relief designed to ensure that the
student is appropriately educated within the meaning of the IDEA.” Parents of Student W. v.
Puyallup Sch. Dist., No. 3, 31 F.3d 1489, 1497 (9th Cir. 1994).
         T.D. may well need more than the 125 hours of compensatory education initially awarded
by the hearing officer, but nothing in the record suggests that he needs hour-for-hour compensation
in order to catch up to his peers. No one disputes that T.D. is a child of at least average intelligence.
He has been shown to have an IQ score of 105. On the other hand, T.D.’s counsel stated at oral
argument that this child reads at only a fifth-grade level despite the fact that he is now in the seventh
grade. Although we are dismayed that no one has yet acted to remedy this deficiency during the two
and a half years of pending litigation, we find no basis to claim that T.D., a child of average
intelligence, needs over 2,400 hours of remedial instruction in order to arrive on an equal footing
with his classmates. Such an award, in the absence of strong evidence in the record suggesting that
so drastic a remedy is necessary, would border on punishment to the School District rather than an
equitable remedy for a child in need. See Reid, 401 F.3d at 518 (“[C]ompensatory awards should
aim to place disabled children in the same position they would have occupied but for the school
district’s violations of IDEA.”).
        T.D. and his guardian also object to the Appeals Board’s resolution on the basis that
remanding the details of the compensatory-education award to T.D.’s Committee improperly allows
the School District to determine the remedy for its own wrongdoing. This raises the fundamental
issue of whether the details of a compensatory-education award can be remanded to the Committee
and still comply with the statutory scheme of the IDEA. We review issues of statutory construction
de novo. United States v. Blood, 435 F.3d 612, 618 (6th Cir. 2006). Although there is no Sixth
Circuit precedent on point, a recent case from the District of Columbia Circuit, Reid, supra, is
instructive.
        In Reid, the hearing officer awarded the student in question 810 hours of compensatory
education to remedy the school district’s denial of a FAPE for four and a half years. 401 F.3d at
518. He also vested the student’s IEP team with the power to reduce or discontinue compensatory
services if and when the IEP team determined that the student either no longer needed or was no
longer benefitting from the compensatory education. Id. Specifically, “[t]he team’s decision that
[the student] no longer needs or is not benefitting from this award of compensatory education
services will terminate this award.” Id. at 520. The district court affirmed. Id. On appeal, the
District of Columbia Circuit reversed the district court’s ruling, holding that, under the IDEA,
hearing officers may not authorize IEP teams to reduce or discontinue awards of compensatory
education. Id. at 526.
         The Reid court began its analysis by noting that “IDEA due process hearings ‘may not be
conducted by an employee of the State educational agency or the local educational agency involved
in the education or care of the child.’” Id. (citing 20 U.S.C. § 1415(f)(3)). An IEP team, in contrast,
is statutorily required to include a representative of the local educational agency. 20 U.S.C. § 1414
No. 06-5534           Bd. of Educ. of Fayette County, Kentucky v. L.M., et al.                  Page 8


(d)(1)(B)(iv). Because the IEP team was delegated the power to reduce or terminate the
compensatory-education award initially set by the hearing officer, the court held that “the IEP team
would in effect exercise the officer’s powers.” Reid, 401 F.3d at 526. “In sum, while the IEP team
certainly must monitor [the student’s] progress and coordinate compensatory relief with his current
IEP, a delegation that permits the team to reduce or terminate his awarded amount of compensatory
education exceeds the statute’s bounds.” Id. at 527. The fact that the IEP team was also comprised
of nonemployees, including the student’s mother, did not change the court’s ultimate conclusion.
Id. at 526. “Under the statute, the hearing officer may not delegate his authority to a group that
includes an individual specifically barred from performing the hearing officer’s functions.” Id.
        Certainly one could make the argument that because an IEP is comprised of a number of
individuals, only one of which must be a representative from the School District, that the School
District does not have control over the actions of the IEP team and therefore is not really performing
the hearing officer’s functions. But we believe that the Reid court takes the better approach, creating
a clean and clear separation by barring altogether an IEP team’s power to terminate a compensatory-
education award. Under the statute, an IEP team consists of the disabled child’s parents, at least one
of the child’s regular education teachers, at least one special education teacher of the child, a
representative of the local educational agency (here, the School District), “an individual who can
interpret the instructional implications of evaluation results,” other individuals who have knowledge
or special expertise regarding the child, and finally, “whenever appropriate, the child with a
disability.” 20 U.S.C. § 1414 (d)(1)(B). When the child is still enrolled in the school district that
caused the violation, then, his IEP team may consist of three or more employees of that school
district—potentially half of the IEP team. T.D. is not currently enrolled in the School District, so
the possibility of the School District exerting an undue influence in his particular case is not great,
but we decline to approve a practice that might have such an impermissible effect in the future. We
therefore hold that neither a hearing officer nor an Appeals Board may delegate to a child’s IEP team
the power to reduce or terminate a compensatory-education award.
         In the present case, the Appeals Board awarded “[t]wo years of compensatory education for
the District’s delay in identifying and providing education services to the student,” as well as an
additional award to compensate for the ESY instruction that T.D. should have received in the
summer of 2003. The Appeals Board also authorized T.D.’s Committee to determine when the
compensatory education award has been fulfilled. As previously noted, an Admissions and Release
Committee in Kentucky is synonymous with an IEP team. See 707 Ky. Admin. Regs. 1:320. This
case is therefore materially indistinguishable from Reid. Because we believe that Reid was correctly
decided, we reverse the compensatory-education award and remand the case to the district court with
instructions to reconsider the remedy awarded in a manner consistent with the foregoing analysis.
                                       III.   CONCLUSION
         For all of the reasons set forth above, we AFFIRM the judgment of the district court insofar
as it upheld the hearing officer’s determination regarding the extent of the School District’s violation
of the IDEA, but REVERSE the court’s affirmation of the compensatory-education award and
REMAND the case with instructions to have the appropriate administrative body craft a remedy that
complies with the IDEA.